Title: From Thomas Jefferson to Henry Knox, 2 July 1792
From: Jefferson, Thomas
To: Knox, Henry



July 2. 1792.

Th: Jefferson presents his respectful compliments to Genl. Knox, and begs leave to submit to him the following paragraph of a letter from Mr. Hugh Rose a very respectable gentleman of Amherst county Virginia. ‘I must request you to make interest with General Knox to  transfer John Newman from the Georgia to the Virginia pension list. He lost his arm at the siege of Savannah, and is allowed £15. sterl: a year but the trouble and expence of going after it is almost equal to the pension.’ Can this transfer be made without further ceremony? If not, and Genl. Knox will be so good as to prescribe what formalities are necessary, Th:J. will apprise Mr. Rose of it.
